El Juez Asociado Señor Wole
emitió la opinión del tribunal.
Se trata de un caso en que el registrador de la propiedad se negó a acceder a cierta petición de los apelantes. El re-gistrador fué de opinión que cualesquiera correcciones que en sus libros pudieran Facerse requerirían la intervención de la corte de distrito. En su consecuencia los apelantes- radi-caron un pleito contra el registrador' de la propiedad. La *55Corte de Distrito de San Juan fué del criterio de qué el único remedio que tenían los apelantes era un recurso guber-nativo para ante este tribunal, y citó el caso de Meléndez v. Cuchí, 15 D.P.R. 658. Ese caso tan sólo resolvió que no procedía un mandamus contra un Registrador por negarse a ins-cribir una sentencia, toda vez que existía un remedio claro y adecuado en el curso ordinario de la ley, o sea, el recurso gubernativo. No resolvimos que un remedio extraordinario excluía un remedio ordinario; ni tampoco decidimos que un recurso gubernativo debe preferirse a un pleito ordinario ante la corte de distrito. Todo lo contrario es lo cierto cuando ban deshacerse correcciones en el registro de la pro-piedad, bien sea por defectos que son aparentes en el re-gistro, o por algún otro motivo. Siempre hemos sido de opi-nión de que por regla general cualquier cosa que pueda ha-cerse mediante un recurso gubernativo para corregir los asientos del registro puede lograrse mediante un pleito entre las partes mismas o por una de ellas contra el registrador. En un caso adecuado, las personas que tengan intereses opuestos, de ser conocidas, deben incluirse como partes.
En este caso los apelantes eran los dueños de una se-gunda hipoteca sobre una finca y de una primera hipoteca sobre la casa en ella construida, de aceptar como ciertos los hechos de la demanda. El deudor cayó bajo la jurisdicción de la corte federal por razón de su quiebra. El juez de quiebras (referee in bankruptcy) ordenó la venta de las fin-cas hipotecadas libres de todo gravamen y los bienes fueron así vendidos. Fué tan sólo entonces, según la demanda, que se notificó a los demandantes de la propuesta confirmación de la venta. Se quejan de que no fueron notificados de los procedimientos originales habidos para la venta de la pro-piedad. La venta fué confirmada y el juez de quiebras or-denó la cancelación de las hipotecas a que se ha hecho re-ferencia en este caso, orden que fué debidamente inscrita. Entonces los apelantes solicitaron del registrador que reins-talara en los libros del registro sus créditos hipotecarios.
*56' Somos del criterio de que los Lechos deben ser investi-gados por la corte de distrito y a menos qne se presenten 'Otras defensas adecuadas, debe darse a las partes la oportu-nidad de corregir los asientos.
' • Tenémos algunas dudas con los apelantes respecto a si el procedimiento en la corte federal quedó completo, no es-tando los apelantes notificados de la venta antes de efectuarse lá misma, conforme ellos indican en su alegato. También te-ntemos algunas dudas respecto al procedimiento en la corte federal a virtud del cual se vendió o trató de vender esta pro-piedad.

Debe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinion.

Los Jueces Asociados Señores Córdova Dávila y Travieso no intervinieron. .